 Case 2:20-cv-13256-TGB-CI ECF No. 20, PageID.279 Filed 06/02/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

ROBIN ALTOBELLI and F. DAYLE
ANDERSEN, on behalf of themselves              Case no. 20-cv-13256
and all others similarly situated,
                                               Honorable Terrence G. Berg
                               Plaintiffs,

v.

GENERAL MOTORS LLC,

                              Defendant.



      STIPULATED ORDER REGARDING INTERIM LEADERSHIP

      As discussed at the May 24, 2021 Status Conference before the Court, the

plaintiffs in the above-captioned action and in the seven related actions to be

consolidated with Altobelli propose the appointment of the below interim

leadership structure, in response to which Defendant General Motors takes no

position:

      1.     Co-Lead Counsel

      The Miller Law Firm
      950 West University Dr., Suite 300
      Rochester, MI 48307
      https://millerlawpc.com/

      Keller Rohrback L.L.P.
      1201 Third Avenue, Suite 3200
      Seattle, WA 98101
      https://www.kellerrohrback.com/


STIPULATED ORDER REGARDING INTERIM       1
LEADERSHIP
 Case 2:20-cv-13256-TGB-CI ECF No. 20, PageID.280 Filed 06/02/21 Page 2 of 7




     2.    Plaintiffs’ Steering Committee

     McCune Wright Aravelo, LLP
     3281 East Guasti Road, Suite 100
     Ontario, CA 91761
     https://mccunewright.com/

     Fine, Kaplan and Black, RPC
     1 South Broad St., Suite 2300
     Philadelphia, PA 19107
     http://www.finekaplan.com/

     Migliaccio & Rathod LLP
     412 H St. NE, Suite 302
     Washington D.C. 20002
     https://classlawdc.com/

     Law Offices of Todd M. Friedman, PC
     21550 Oxnard Street Suite 780
     Woodland Hills, CA 91367
     https://www.toddflaw.com/

     Chimicles Schwartz Kriner & Donaldson-Smith LLP
     361 West Lancaster Ave
     One Haverford Centre
     Haverford, PA 19041
     https://chimicles.com/

     IT IS SO ORDERED on this 2nd day of June, 2021.



                                            /s/Terrence G. Berg_____________
                                            Hon. Terrence G. Berg
                                            United States District Judge




STIPULATED ORDER REGARDING INTERIM      2
LEADERSHIP
 Case 2:20-cv-13256-TGB-CI ECF No. 20, PageID.281 Filed 06/02/21 Page 3 of 7




                                      Agreed to by:

By /s/ Gretchen Freeman Cappio               By /s/ John Nadolenco
  Gretchen Freeman Cappio (Mich.               John Nadolenco
  P84390)                                      Mayer Brown LLP
  Lynn Lincoln Sarko                           350 South Grand Avenue 25th Floor
  Ryan McDevitt (Mich. P84389)                 Los Angeles, CA 90071
  Emma Wright                                  213-229-9500
  KELLER ROHRBACK L.L.P.                       Fax: 213-625-0248
  1201 Third Avenue, Suite 3200                jnadolenco@mayerbrown.com
  Seattle, WA 98101-3052
  (206) 623-1900                                 Attorneys for
  Fax (206) 623-3384                             Defendant General Motors LLC
  gcappio@kellerrohrback.com
  lsarko@kellerrohrback.com
  rmcdevitt@kellerrohrback.com
  ewright@kellerrohrback.com

   E. Powell Miller (Mich. P39487)
   Sharon S. Almonrode (Mich. P33938)
   THE MILLER LAW FIRM, P.C.
   950 W. University Drive, Suite 300
   Rochester, MI 48307
   Tel: (248) 841-2200
   Fax: (248) 652-2852
   epm@millerlawpc.com
   ssa@millerlawpc.com

   Attorneys for Plaintiffs in
   Altobelli, et al. v. General Motors LLC


By /s/ David B. Levin
   David B. Levin
   Law Offices of Todd M. Friedman. P.C.
   111 W. Jackson Blvd., Suite 1700
   Tel.: Chicago, IL 60604
   224-218-0882
   Fax: 866-633-0228
   dlevin@toddflaw.com

   Attorneys for Plaintiff in
   Zahariudakis v. General Motors LLC




STIPULATED ORDER REGARDING INTERIM           3
LEADERSHIP
 Case 2:20-cv-13256-TGB-CI ECF No. 20, PageID.282 Filed 06/02/21 Page 4 of 7




By /s/ David C. Wright
   David C. Wright
   Mark I. Richards
   Richard D McCune
   Steven A Haskins
   McCune Wright Arevalo LLP
   3281 East Guasti Road Suite 100
   Ontario, CA 91761
   909-557-1250
   Fax: 909-557-1275
   dcw@mccunewright.com
   mir@mccunewright.com
   rdm@mccunewright.com
   sah@mccunewright.com

   Attorneys for Plaintiffs in
   Pankow, et al. v. General Motors LLC,
   et al.

By /s/ Beena M. McDonald
   Beena M. McDonald
   Benjamin F Johns
   Samantha E. Holbrook
   Alex M. Kashurba
   Chimicles Schwartz Kriner &
   Donaldson-Smith LLP
   361 W. Lancaster Avenue
   Haverford, PA 19041
   610-642-8500
   bmm@chimicles.com
   bfj@chimicles.com
   seh@chimicles.com

   Tiasha Palikovic
   Wittels McInturff Palikovic
   18 Half Mile Road
   Armonk, NY 10504
   914-775-8862
   tpalikovic@wittelslaw.com


   Attorneys for Plaintiffs in
   Torres, et al. v. General Motors LLC




STIPULATED ORDER REGARDING INTERIM         4
LEADERSHIP
 Case 2:20-cv-13256-TGB-CI ECF No. 20, PageID.283 Filed 06/02/21 Page 5 of 7




By /s/ E. Powell Miller
   E. Powell Miller (P39487)
   Sharon S. Almonrode (P33938)
   Melvin B. Hollowell (P37834)
   Dennis A. Lienhardt (P81118)
   The Miller Law Firm, P.C.
   950 W. University Drive
   Suite 300
   Rochester, MI 48307
   248-841-2200
   Fax: 248-652-2852
   epm@millerlawpc.com
   ssa@millerlawpc.com
   mbh@millerlawpc.com
   dal@millerlawpc.com

   Nicholas A. Migliaccio (P29077)
   Jason S. Rathod (P18424)
   MIGLIACCIO & RATHOD LLP
   412 H Street N.E., Ste. 302
   Washington, DC 20002
   Tel: (202) 470-3520
   nmigliaccio@classlawdc.com
   jrathod@classlawdc.com

   Attorneys for Plaintiff in
   Rankin v. General Motors LLC




STIPULATED ORDER REGARDING INTERIM   5
LEADERSHIP
 Case 2:20-cv-13256-TGB-CI ECF No. 20, PageID.284 Filed 06/02/21 Page 6 of 7




By /s/ Gretchen Freeman Cappio
   Gretchen Freeman Cappio (Mich.
   P84390)
   Lynn Lincoln Sarko
   Ryan McDevitt (Mich. P84389)
   Emma Wright
   Keller Rohrback L.L.P.
   1201 Third Avenue, Suite 3200
   Seattle, WA 98101-3052
   (206) 623-1900
   Fax (206) 623-3384
   gcappio@kellerrohrback.com
   lsarko@kellerrohrback.com
   rmcdevitt@kellerrohrback.com
   ewright@kellerrohrback.com

   Zachary C. Schaengold (admission
   forthcoming)
   Justic C. Walker (admission
   forthcoming)
   Markovits, Stock & Demarco
   3825 Edwards Road, Suite 650
   Cincinnati, OH 45209
   Telephone: (513) 651-3700
   zschaengold@msdlegal.com
   jwalker@msdlegal.com

   Attorneys for Plaintiff in
   Walker v. General Motors LLC




STIPULATED ORDER REGARDING INTERIM    6
LEADERSHIP
  Case 2:20-cv-13256-TGB-CI ECF No. 20, PageID.285 Filed 06/02/21 Page 7 of 7




 By /s/ Roberta Liebenberg
    Roberta Liebenberg
    Gerard A. Dever
    Mary L. Russell
    Fine, Kaplan and Black, R.P.C.
    One South Broad Street, 23rd Floor
    Philadelphia, PA 19107
    (215) 567-6565
    rliebenberg@finekaplan.com
    gdever@finekaplan.com
    mrussell@finekaplan.com

     Sharon S. Almonrode
     The Miller Law Firm, P.C.
     950 W. University Drive
     Suite 300
     Rochester, MI 48307
     248-841-2200
     Fax: 248-652-2852
     ssa@millerlawpc.com

     Attorneys for Plaintiffs in
     Carr, et al. v. General Motors LLC

 By /s/ Cory S. Fein
    Cory S. Fein
    Cory Fein Law Firm
    712 Main St. #800
    Houston, TX 77002
    1331 Lamar, Suite 1070
    Houston, TX 77010-3027
    Tel.: 281-254-7717
    Fax: 530-748-0601
    cory@coryfeinlaw.com

     Attorney for Plaintiff in
     Kelsch v. General Motors LLC



4848-7500-9771, v. 2




STIPULATED ORDER REGARDING INTERIM        7
LEADERSHIP
